        Case 1:19-cv-11636-KPF Document 10 Filed 05/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JOSEPH GUGLIELMO, individually and on
behalf of all others similarly situated,
                              Plaintiff,                19 Civ. 11636 (KPF)
                       -v.-
                                                               ORDER
GILMAR U.S.A., INC.,

                              Defendant.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff initiated this case on December 19, 2019. (Dkt. #1). On

March 23, 2020, Plaintiff submitted a letter, noting that Defendant had yet to

file a notice of appearance or respond to the Complaint. (Dkt. #7). Plaintiff

requested that the Court adjourn the initial pretrial conference scheduled for

March 24, 2020, and represented that he would file for default judgment on or

before April 22, 2020. (Id.). The Court granted Plaintiff’s request, and

adjourned the initial pretrial conference to May 6, 2020. (Dkt. #8). On May 1,

2020, the Court entered an Order to Show Cause, noting that Plaintiff had yet

to seek a certificate of default from the Clerk of Court, let alone file a motion for

default judgment before this Court. (Dkt. #9). The Court ordered Plaintiff to

show cause as to why this matter should not be dismissed for failure to

prosecute on or before May 15, 2020.

      Plaintiff has failed to take any further action to secure a certificate of

default. Nor has Plaintiff filed any letter with the Court attempting to show

cause as to why this matter should not be dismissed for failure to prosecute.

Based on Plaintiff’s failure to respond to the Court’s Order to show cause and
        Case 1:19-cv-11636-KPF Document 10 Filed 05/18/20 Page 2 of 3



consistent failulre to participate in this case, the Court understands that no

party intends to proceed with this case.

      “Rule 41(b) authorizes a district court to ‘dismiss a complaint for failure

to comply with a court order, treating the noncompliance as a failure to

prosecute.’” Lawrence v. Curry Shack, Corp., No. 17 Civ. 10250 (JGK), 2019

WL 1493577, at *1 (S.D.N.Y. Apr. 3, 2019) (citing Simmons v. Abruzzo, 49 F.3d

83, 87 (2d Cir. 1995)). Although dismissal is “a harsh remedy to be utilized

only in extreme situations,” Theilmann v. Rutland Hospital, Inc., 455 F.2d 853,

855 (2d Cir. 1972), “the authority to invoke it for failure to prosecute is vital to

the efficient administration of judicial affairs and provides meaningful access

for other prospective litigants to overcrowded courts.” Lyell Theatre Corp. v.

Loews Corp., 682 F.2d 37, 42 (2d Cir. 1982).

      The Court finds that as “Plaintiff has made no effort to comply with the

Court’s Orders or to prosecute this case, it would be unfair to the numerous

other litigants awaiting the Court’s attention to permit this suit to remain on

the Court’s docket.” Antonio v. Beckford, No. 05 Civ. 2225 (KMK), 2006 WL

2819598, at *4 (S.D.N.Y. Sept. 29, 2006). Given the lack of participation by

Plaintiff, the Court does not believe that a sanction other than dismissal would

be effective. However, under these circumstances, the Court finds that

dismissal without prejudice is an appropriate sanction which will “strike the

appropriate balance between the right to due process and the need to clear the

docket and avoid prejudice to defendant by retaining open lawsuits with no

activity.” Amoroso v. Cty. of Suffolk, No. 08 Civ. 826 (JFB), 2010 WL 2985864,

                                          2
         Case 1:19-cv-11636-KPF Document 10 Filed 05/18/20 Page 3 of 3



at *3 (E.D.N.Y. July 21, 2010). Accordingly, this action is dismissed without

prejudice for failure to prosecute pursuant to Rule 41(b).

      The Clerk of Court is directed to terminate all pending motions, adjourn

all remaining dates, and close this case.

      SO ORDERED.

Dated:       May 18, 2020
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge




                                        3
